Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
May 1, 2008 (the “Effective Date”), by and between Mohawk Industries, Inc., (the
“Company”) and W. Christopher Wellborn (the “Executive”).

The Company and Executive were previously parties to an EMPLOYMENT AGREEMENT
dated November 15, 2005 and both desire to amend and restate the terms of that
EMPLOYMENT AGREEMENT in this Agreement.

The Company desires to employ the Executive as Chief Operating Officer and the
Executive desires to accept such employment on the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual premises and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which is acknowledged, the parties hereby agree as follows:

1. Term of Employment. The term of the Executive’s employment under this
Agreement shall commence on the Effective Date and shall continue through and
expire on December 31, 2018 unless earlier separation from service occurs as
herein provided (the “Term”).

2. Duties of Employment. The Executive hereby agrees for the Term to render his
exclusive services to the Company as its Chief Operating Officer, in connection
therewith, to perform such duties commensurate with his office as he shall
reasonably be directed by the Board of Directors of the Company (the “Board”) to
perform. The Executive shall devote during the Term all of his business time,
energy and skill to his executive duties hereunder and perform such duties
faithfully and efficiently, except for reasonable vacation and except for
periods of

 



--------------------------------------------------------------------------------

illness or incapacity. When and if requested to do so by the Board, the
Executive shall, for no additional compensation, serve as a director of the
Company and/or a director or officer of any subsidiary or affiliate of the
Company, provided that the Executive shall be indemnified for liabilities
incurred by him in his capacity as a director or an officer in accordance with
an Indemnification Agreement as provided in the Company’s Certificate of
Incorporation and By-Laws as in effect from time to time. Executive shall resign
as a director of the Company and all affiliates and subsidiaries of the Company
upon his separation from service with the Company.

3. Compensation and Other Benefits.

3.1 Salary. As compensation for all services to be rendered by the Executive
during the Term, the Company shall pay to the Executive a salary of $800,000 per
year (which may be increased from time to time by the Board (the “Annual
Salary”), payable in accordance with the Company’s usual payroll practices. The
Executive shall be eligible to receive annual salary reviews and salary
increases as authorized by the Board.

3.2 Bonus. In addition to his Annual Salary, the Executive shall be eligible to
be paid a bonus in respect of each fiscal year of the Company (the “Annual
Bonus”) in accordance with the Company’s bonus plan (the “Plan”), which Annual
Bonus shall be determined by the Compensation Committee of the Board. As of the
Effective Date, the Annual Bonus for 2008 shall be based on (i) 36% of the
amount of the Annual Salary upon attainment of the “threshold” performance goal
established under the Plan as determined by the Compensation Committee of the
Board and the Board and (ii) a “target” of 90% of the amount of the Annual
Salary upon attainment of the “target” performance goal established under the
Plan as determined by the Compensation Committee of the Board and the Board and
(iii) a maximum of 135% of the amount of the Annual Salary upon attainment of
the “maximum” performance goal

 

2



--------------------------------------------------------------------------------

established under the Plan as determined by the Compensation Committee of the
Board and the Board. The Compensation Committee of the Board and the Board shall
have the right to adjust, modify or amend the annual bonus program in its
discretion. The term “Annual Bonus” shall not include any special bonuses or
payments or any bonuses or payments made that were outside of or otherwise not
within the terms of the Plan.

3.3 Stock Based Awards. Executive has received and, in the future, shall be
eligible to receive grants of Company stock options, restricted stock units and
other forms of Company stock-based awards (collectively “Stock Awards”) as
determined by the Compensation Committee of the Board in a manner comparable to
the method applied to similar Company executives. In addition to other terms and
conditions of such Stock Awards, all outstanding Stock Awards shall vest upon a
“change in control” of the Company (as defined in applicable incentive plans).

3.4 Participation in Employee Benefit Plans. Commencing on the respective
eligibility dates of the employee benefit plans and subject to the terms of such
employee benefit plans, during the Term, the Executive shall be permitted to
participate in any group life, hospitalization of disability insurance plan,
health program, pension plan, similar benefit plan or other so-called “fringe
benefit programs” of the Company as now existing or as may hereafter be revised
or adopted.

3.5 Vacation. The Executive shall be entitled to vacation based on the Company
vacation policy, but in any event not less than three (3) weeks vacation per
annum. Upon Executive’s completion of fifteen (15) years of service with the
Company or its subsidiaries, he shall become entitled to four (4) weeks of
vacation per annum.

 

3



--------------------------------------------------------------------------------

4. Covenants by Executive. In order to induce the Company to enter this
Agreement, the Executive hereby agrees as follows:

4.1 Definitions. The following definitions shall apply to this Agreement.

(i) The term “Trade Secret,” whether in the singular or plural, means any
Confidential Information (as defined in Section 4.1(ii) below) which constitutes
a trade secret of the Company, or any of the Company’s subsidiaries, under the
Georgia Trade Secrets Act of 1990, as amended, O.C.G.A. § 10-1-760, et seq.

(ii) The term “Confidential Information” means any information, regardless of
form, concerning any aspect of the business of the Company, or the business of
any of the Company’s subsidiaries, which is not generally known to the Company’s
competitors and which the Company desires and makes reasonable efforts to keep
confidential. Confidential Information includes, but is not limited to,
information relating to customers and potential customers, suppliers, and
potential suppliers, contracts with customers and suppliers, employees,
personnel acquisition plans, pricing of products and services, financial
information, financial projections, budget information and procedures, marketing
plans and strategies, market research, technical processes, and product
research. After the first anniversary of the Executive’s separation from the
Company, Confidential Information shall not include any information that does
not constitute a Trade Secret.

4.2 Acknowledgments of Executive. The Executive acknowledges that his work for
the Company will give him access to Trade Secrets and Confidential Information.
The Executive further acknowledges that he inevitably would use, or
inadvertently disclose, Trade Secrets and Confidential Information if, at any
time within five years of his separation from the Company, he were to work or
consult for any competitor of the Company, or any of the

 

4



--------------------------------------------------------------------------------

Company’s subsidiaries, in a capacity requiring high-level management expertise
with respect to any aspect of the manufacture or distribution of commercial or
residential floor covering (the “Competitive Capacity”). In order to protect the
Company’s goodwill, Trade Secrets and Confidential Information (and in
recognition of the extension of the stock option exercise period as set forth in
Section 5), the Executive agrees that during his employment and for a period of
five years after separation from the Company, (i) he will not work or consult in
any Competitive Capacity within the United States for a Competitor of the
Company or any of its subsidiaries and (ii) he will not, directly or indirectly,
individually or in association with others, solicit for employment or as a
consultant any employee of the Company or its subsidiaries without the written
approval of the Company.

4.3 Confidential Information. Except as required by his work for the Company,
The Executive will not at any time, either during or after his employment with
the Company, communicate or disclose to any person, firm, corporation or other
entity, or use for his benefit or for the benefit of any person, firm,
corporation or other entity, directly or indirectly, any Trade Secret or
Confidential Information.

4.4 Company Property. All memoranda, notes, lists, records and other documents
or papers, (and all copies thereof), including such items stored in computer
memories, on microfiche or by any means, made or controlled by or on behalf of
the Executive, or made available to the Executive relating to the Company, or
any of the Company’s subsidiaries, are and shall remain the Company’s property
and shall be delivered to the Company upon the Executive’s separation from the
Company, unless requested earlier by the Company.

 

5



--------------------------------------------------------------------------------

4.5 Conflicts of Interest. During his employment with the Company, the Executive
shall at all times strictly comply with the Company’s policies concerning
conflicts of interest.

4.6 Survival of Obligations. The Executive’s obligations under this Section 4
shall survive the Term of this Agreement and the Executive’s employment with the
Company.

5. Separation from Service.

5.1 Death. If the Executive dies during the Term, this Employment Agreement
shall terminate immediately, except that the Executive’s legal representatives
shall be entitled to receive any Annual Salary to the extent such Annual Salary
has accrued and remains payable up to the date of the Executive’s death (to be
paid in accordance with the Company’s usual payroll practices), plus a portion
of the Executive’s Annual Bonus for the year during which Executive dies, as set
forth in Section3.2 computed on a pro rata basis (the Annual Salary portion to
be paid as promptly as practicable but no later than 10 days after the date of
Executive’s death, and the pro-rata Annual Bonus portion to be paid promptly
after determination of the Annual Bonus at the end of such year by the
Compensation Committee or the Board), and any benefits to which the Executive,
his heirs or legal representatives may be entitled under and in accordance with
the terms of any employee benefits plan or program maintained by the Company.
Upon the executive’s death during his continuous employment, all of his
outstanding Stock Awards shall vest and, in the case of stock options, be fully
exercisable to his named beneficiary for the shorter of a five year period
following separation of service or the remaining term of the applicable stock
option (“Exercise Period”).

5.2 Upon Disability. If the Executive becomes disabled during his employment
hereunder so that he is unable substantially to perform his services hereunder
for

 

6



--------------------------------------------------------------------------------

180 consecutive days, then the term of this Agreement may be terminated by
resolution of the Board 60 days after the expiration of such 180 days, such
termination to be effective upon delivery of written notice to the Executive of
the adoption of such resolution; provided, that the Executive shall be entitled
to receive any accrued and unpaid Annual Salary through such effective date of
separation from service (to be paid in accordance with the Company’s usual
payroll practices), plus a portion of the Executive’s Annual Bonus, as set forth
in Section 3.2 computed on a pro rata basis (the Annual Salary portion to be
paid as promptly as practicable but no later than 10 days after the Executive’s
separation from service, and the pro-rata Annual Bonus portion to be paid
promptly after determination of the Annual Bonus at the end of such year by the
Compensation Committee or the Board), and any benefit to which the Executive may
be entitled under and in accordance with the terms of any employee benefit plan
or program maintained by the Company. Upon the executive’s disability during his
continuous employment, all of his outstanding Stock Awards shall vest and, in
the case of stock options, be fully exercisable for the duration of Exercise
Period.

5.3 Separation from Service for Cause. The Company has the right, at any time
during the Term, subject to all of the provisions hereof, exercisable by serving
notice, effective in accordance with its terms, to separate the Executive from
service under this Agreement and discharge the Executive for “Cause” (as defined
below). If such right is exercised, the Executive shall be entitled to receive
unpaid and accrued Annual Salary prorated through the date of such separation
from service, any benefits otherwise required to be paid under applicable law.
Except for such payments, the Company shall be under no further obligation to
the Executive. As used in this Section 5, the term “Cause” shall mean and
include (i) the conviction of or plea of guilty by the Executive of any felony
or other serious crime

 

7



--------------------------------------------------------------------------------

involving the Company, or (ii) gross or willful misconduct by the Executive in
the performance of his duties hereunder; provided however, that no act shall be
considered gross or willful misconduct if the Executive reasonably believes he
was acting in good faith or in a manner not opposed to the interests of the
Company. The Company shall be entitled to separate the Executive from service
for Cause only upon approval of a resolution adopted by the affirmative vote of
not less than two-thirds of the membership of the Board (excluding Executive).
The Company agrees to provide to the Executive prior written notice (the
“Notice”) of its intention to separate the Executive from service for Cause,
such notice to state in detail the particular acts or failure to act which
constitute grounds for the separation from service. The Executive shall be
entitled to a hearing before the Board to contest the Board’s findings, and to
be accompanied by counsel. Such hearing shall be held with 15 days of the
request thereof to the Company by the Executive, provided that such request must
be made within 15 days of delivery of the Notice. If, following any such
hearing, the Board maintains its determination to separate the Executive’s
service for Cause, the effective date of such separation from service shall be
as specified in the Notice.

5.4 Separation from Service Without Cause. The Company shall have the right at
any time during the Term to separate the Executive from service hereunder
without Cause. Upon such a separation from service, or the separation from
service by the Executive for Good Reason, and subject to Executive executing a
separate written agreement releasing Company, its affiliates and employees from
all employment related claims, the Company’s sole obligation hereunder, shall be
to pay (or, in the case of benefits specified in clause (iii), provide) to the
Executive;

 

8



--------------------------------------------------------------------------------

  i. an amount equal to any Annual Salary accrued and due and payable to the
Executive hereunder on the date of separation from service (to be paid in
accordance with the Company’s usual payroll practices),

 

  ii. continuation of Executive’s Annual Salary for a two year period after the
date of Executive’s separation from service (to be paid in accordance with the
Company’s usual payroll practices)

 

  iii. all benefits specified in Section 3.4 hereof during the two year period
following such separation from service, (to the extent Executive’s is no longer
eligible to receive the Section 3.4 benefits during this two year period due to
change in employment status, Company shall reimburse Executive’s reasonable
expenses in securing comparable benefits during such time),

 

  iv. the greater of (A) Executive’s “target” Annual Bonus as may be established
by the Compensation Committee for the fiscal year in which the date of
separation occurs, (B) 90% of Executive’s Annual Salary for the year in which
separation from service occurs, or (C) the amount of the Annual Bonus for the
fiscal year preceding the fiscal year in which the date of separation from
service occurs, (to be determined and paid following completion of the fiscal
year during which separation occurs) with an equal additional amount to be paid
on the first anniversary of the payment of such Annual Bonus, with each such
payment to be reduced by the amount the Company may have contributed to
Executive’s 401(k) account with the Company during the prior fiscal year, and

 

  v.

notwithstanding anything set forth in the terms and conditions of applicable
Stock Award agreements, the Stock Awards granted prior to such separation shall

 

9



--------------------------------------------------------------------------------

 

immediately vest and, in the case of stock options, shall remain exercisable for
Exercise Period.

For purposes of this Agreement, “Good reason” shall mean (i) a reduction in the
Annual Salary or Annual Bonus opportunity as specified in Section 3.1 or 3.2,
respectively (ii) a material diminution in the Executive’s duties or
responsibilities, (iii) an adverse change in the Executive’s title,
(iv) assignment to Executive of duties and responsibilities that are
inconsistent with his position in any material adverse respect, or (v) a
material breach of this Agreement by the Company. To the extent required to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as determined by the Company, one or more payments under this
Section5.4 shall be delayed to the six-month anniversary of the date of
Executive’s separation from service, within the meaning of Code Section 409A, If
and to the extent required to prevent a violation of Code Section 409A,
Executive will pay the entire cost of any health insurance coverage for the
first six (6) months after separation from service and the Company will
reimburse Executive for the Company’s share of such costs on the six-month
anniversary of Executive’s separation from service, as defined in Code
Section 409A.

5.5 Other. Except as otherwise provided herein, upon the expiration or other
termination of this Agreement, including the resignation of Executive, all
obligations of the Company shall forthwith terminate, except as to any rights as
provided in applicable Stock Award agreements and except as otherwise required
by applicable law.

6. Expenses.

6.1 General. During the Term the Executive will be reimbursed for his reasonable
expenses incurred for the benefit of the Company in accordance with the general
policy of the Company or directives and guidelines established by management of
the Company

 

10



--------------------------------------------------------------------------------

and upon submission of documentation satisfactory to the Company. With respect
to any expenses that are to be reimbursed by the Company to the Executive, the
Executives shall be reimbursed upon his presenting to the Company an itemized
expense voucher.

7. Provisions.

7.1 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission, or sent by certified, registered or express
mail, postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed, or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mail, as
follows:

 

  (i) if to the Company, to:

Mohawk Industries, Inc.

160 S. Industrial Boulevard

Calhoun, GA 30701

Attention: General Counsel

 

  (ii) if to the Executive, to:

W. Christopher Wellborn

908 Suffolk Court

Southlake, Texas 76092

Any party may change its address for notice hereunder by notice to the other
party hereto.

7.2 Entire Agreement. This Agreement and the Stock Award Agreements contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements, written or oral, with respect thereto.

7.3 Waivers and Agreements. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party

 

11



--------------------------------------------------------------------------------

waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any right, power or privilege hereunder, nor any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege hereunder.

7.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas. Any lawsuit arising out of or
relating to this Agreement shall be brought exclusively in the federal or state
courts located in the State of Texas, and the Executive and the Company hereby
submit to personal jurisdiction in the State of Texas and to venue in such
courts.

7.5 Successors, Binding Agreement, Assignment. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as would apply if the Executive separated
from service pursuant to Section 6.4 hereof, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of separation from service. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this section or

 

12



--------------------------------------------------------------------------------

which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees. Executive
may not delegate the performance of any of his duties hereunder. Neither party
hereto may assign any rights hereunder without the written consent of the other
party hereto.

7.6 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

7.7 Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

8. Arbitration. Except for disputes arising out of or pertaining to Section 4.2
of this Agreement, any and all disputes arising out of or relating to this
Agreement or the breach, termination or validity thereof shall be settled by
arbitration before a sole arbitrator in accordance with the American Arbitration
Association’s then current National Rules of the Resolution of Employment
Disputes (the “AAA Rules”). The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 116, and judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof. The
arbitration shall be held in Atlanta, Georgia and, unless the parties agree
otherwise, the arbitrator shall be selected in accordance with the AAA Rules. In
case of conflict, the provision of this Section 9 shall prevail over the AAA
Rules.

Either party may demand arbitration by sending to the other party by certified
mail a written notice of demand for arbitration, setting forth the matters to be
arbitrated. The arbitrator

 

13



--------------------------------------------------------------------------------

shall have the authority to award only compensatory damages, and neither party
shall be entitled to written or deposition discovery from the other. The Company
will pay the fees and expenses of the arbitrator, as well as any attorneys’
fees, expert witness fees, and other expenses. The arbitrator shall have no
authority to alter, amend or modify any of the terms and conditions of this
Agreement.

Before arbitrating the dispute, the parties, if they so agree, may endeavor to
settle the dispute by mediation under the AAA Rules. Unless otherwise agreed by
the parties, the mediator will be appointed by the American Arbitration
Association in accordance with the AAA Rules. If the mediation is not
successfully concluded within thirty (30) days, the dispute will proceed to
arbitration as set forth above.

Notwithstanding the pendency of any dispute or controversy concerning separation
from service or the effects thereof, the Company will continue to pay the
Executive his full compensation in effect immediately before any notice of
separation from service giving rise to the dispute was given and continue him as
a participant in all compensation, benefit and insurance plans in which he was
then participating, until an award has been entered by the arbitrator. Any
amounts paid hereunder shall be set off against or reduced by any other amounts
due under this Agreement.

9. Legal Fees and Expenses. It is the intent of the Company that the Executive
not be required to incur the legal expenses associated with (i) the obtaining of
any right or benefit under this Agreement or (ii) the enforcement of his rights
under this Agreement by litigation or other legal action, because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, the Company irrevocably
authorize the Executive from time to time to retain counsel of his choice, at
the expense of the

 

14



--------------------------------------------------------------------------------

Company and/or Mohawk or hereafter provided, to represent the Executive in
connection with the interpretation or enforcement of this Agreement, including
the initiation of any arbitration or the defense of any arbitration or
litigation, whether by or against the Company, or any Director, officer,
stockholder or other person affiliated with the Company. The Company shall pay
or cause to be paid and shall be solely responsible for any and all reasonable
attorneys’ and related fees and expenses incurred by the Executive under this
Section 9.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

By:   /s/ W. Christopher Wellborn   W. CHRISTOPHER WELLBORN

 

MOHAWK INDUSTRIES, INC. By:   /s/ Jeffrey S. Lorberbaum   JEFFREY S. LORBERBAUM
  Chairman, President and Chief Executive Officer

 

15